IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                  DIVISION ONE                     £5     
                  v.
                                                  UNPUBLISHED OPINION
KERORIINYGIIR,
                                                                                            ,;-5G*S
                                                                                    \X>
                       Appellant.                 FILED: April 28, 2014


       Dwyer, J. — Kero Giir pleaded guilty to murder in the first degree and

assault in the third degree. On this, his fourth appeal, Giir contends that the trial

court erred by imposing a community custody condition that directed mental

health evaluation and treatment. This is so, he asserts, because a sentencing

report prepared by the Department of Corrections (DOC) after his second appeal

does not qualify as a presentence report. In his statement of additional grounds,

Giir also asks this court to remand for reconsideration of his request for an

exceptional sentence downward. We reject both contentions and affirm.

                                           I


       In 2007, Giir pleaded guilty to murder in the first degree and assault in the

third degree, after stabbing his girl friend to death and cutting a bystanderwho
attempted to stop him. At Giir's initial sentencing hearing, Giir requested an
No. 69393-0-1/2



exceptional sentence below the standard range. The trial court denied Giir's

request and imposed a standard range sentence.

      The trial court sentenced Giir to 300 months in custody for the murder

conviction and 8 months in custody for the assault conviction, to be served

concurrently. The trial court also imposed 24 to 48 months of community custody

and, as a condition thereof, ordered Giir to obtain a mental health evaluation and

follow treatment recommendations. Giir appealed. In an unpublished opinion,

we held that the trial court had erred by not making findings as to whether Giir

was a mentally ill person and that his condition likely influenced his offenses, as

required by statute. State v. Giir, noted at 153 Wash. App. 1015, 2009 WL
4024840, at *1 (2009) (Giir I). We remanded for further proceedings related to

the imposition of the community custody condition. Giir I, 2009 WL 4024840, at

*5.

       On April 23, 2010, the trial court entered a sentence modification, again

imposing mental health evaluation and treatment as a condition of community

custody. Giir appealed. We again held that the trial court had erred by imposing

the condition, this time because DOC had not prepared a statutorily-required

presentence report. State v. Giir, noted at 160 Wash. App. 1026, 2011 WL 768839,

at *2 (2011) (Giir II). We reversed the condition and remanded. Giir II, 2011 WL
768839, at *4.

       Upon remand, the trial court ordered DOC to prepare a presentence

report. The trial court's order was entered on March 22, 2011. DOC submitted

its presentence investigation report on July 28, 2011. On August 16, 2011, the

                                        -2-
No. 69393-0-1/3



trial court issued Appendix F, entitled "Additional Conditions of Sentence."

Because the trial court had not held a sentencing hearing before issuing the

conditions, Giir appealed for the third time. This appeal was dismissed as moot

after the trial court struck Appendix F.

       On September 19, 2012, the trial court held its final sentencing hearing.

The DOC employee who had prepared the presentence report testified at this

hearing. At the conclusion of the hearing, the trial court stated, "I would be

remiss as a trial judge not to order some type of mental health treatment which

this man so desperately needs." The trial court once again imposed mental

health evaluation and treatment as a term of community custody. In its order,

filed on September 19, 2012, the trial court held,

       This condition of sentence is based on the Department of
       Corrections report, the evaluations conducted by Dr. Wheeler and
       Dr. Kriegler, as well as the presentence reports submitted by both
       counsel. The Court additionally orders this condition because it
       finds, based on the same, that the defendant is a mentally ill person
       as defined in RCW 71.24.025 and that this condition is likely to
       have influenced the underlying offense.

       Giir once again appeals.

                                           II


       Giir contends that the trial court erred by ordering a mental health

condition of community custody, because the trial court did not have the benefit

of a DOC presentence report when it imposed the condition. This is so, he

asserts, because the presentence report must be written before any sentencing

hearing occurs, which in this case was 2007. Giir argues, in the alternative, that



                                           3-
No. 69393-0-1/4



the 2012 hearing was not a "resentencing" hearing. Giir's contentions are not

well taken.


       Where a trial court determines that mental health evaluation and treatment

may be a desired condition of community custody, the trial court must order DOC

to complete a presentence report before imposing such a condition. Former

RCW 9.94A.500(1) (2006). If a trial court imposes mental health conditions

without considering a DOC presentence report, it errs. State v. Lopez. 142 Wn.

App. 341, 353-54, 174 P.3d 1216 (2007).

       Giir contends that the trial court did not have the benefit of a DOC

presentence report when it imposed a mental health condition in 2012 because

only a report filed before the 2007 hearing would qualify as a "presentence

report." Giir's assertion simply has no basis in law. A final sentence can be

rendered in more than one sentencing hearing. State v. Kilqore. 167 Wash. 2d 28,

37, 216 P.3d 393 (2009) ("'[T]he finality of that portion of the judgment and

sentence that was correct and valid at the time it was pronounced' is unaffected

by the reversal of one or more counts." (quoting In re Pers. Restraint of Carle, 93

Wn.2d31.34, 604 P.2d 1293 (1980))): accord State v. Rowland, 160 Wash. App.
316, 331,249P.3d635(2011)affd, 174Wn.2d 150, 272 P.3d 242 (2012)

("Unlike the exceptional sentence (which we authorized the resentencing court to

leave intact in Rowland II), Rowland's standard range sentence was not final.").

Any event that occurs prior to the relevant final sentencing decision is a "prior"

event with respect to that decision. CI State v. Collicott. 118 Wash. 2d 649, 664-65,

827 P.2d 263 (1992) (holding that a conviction entered before the date of

                                        -4-
No. 69393-0-1/5



resentencing, although entered after the date of the initial sentencing, was a

"prior conviction" for purposes of calculating an offender score). Thus, a report

prepared before the hearing at which the relevant, final sentencing decision is

made qualifies as a "presentence report."

       When we reversed and remanded Giir's condition of community custody,

that portion of Giir's sentence was not yet final. The sentencing hearing at which

the relevant, final condition of community custody was entered occurred on

September 19, 2012. Any report submitted before that date that related to the

not-yet-imposed condition thus qualified as a "presentence report." DOC

submitted its report on July 28, 2011. Accordingly, the trial court had the benefit

of a DOC "presentence report" when it imposed the mental health condition of

community custody.

       Giir's alternative contention, that the 2012 hearing was not a

"resentencing," also lacks merit. Giir correctly asserts that "[t]he trial court's

discretion to resentence on remand is limited by the scope of the appellate

court's mandate." Kilqore. 167 Wash. 2d at 42. However, when an appeals court

gives an "open ended" mandate on remand, the trial court may exercise its

discretion to consider resentencing. Kilqore, 167 Wash. 2d at 42.

       In reversing the mental health condition of Giir's community custody on his

second appeal, we stated, "Because the trial court did not order the statutorily-

required presentence report prepared by the DOC and did not rely on such a

report in ordering Giir to undergo mental status evaluation and treatment, we

reverse this condition of community custody and remand." Giir II. 2011 WL

                                          -5-
No. 69393-0-1/6



768839, at *4. We did not provide specific instructions to the trial court. Without

specific instructions, the trial court had the discretion to consider resentencing

Giir with respect to that condition. When the trial court herein exercised its

discretion, its reconsideration of Giir's condition of community custody was

necessarily a "resentencing."

       The trial court did not err by imposing a mental health condition on Giir's

community custody.

                                          Ill


       In his statement of additional grounds, Giir asks us to remand his

sentence in order for the trial court to reconsider his request for an exceptional

sentence below the standard range. A party who seeks review of the trial court's

decision has the burden to provide a record adequate to establish the errors

claimed. State v. Wade. 138 Wash. 2d 460, 464, 979 P.2d 850 (1999). An

"insufficient record on appeal precludes review of the alleged errors."
Bulzomi v. Deo't of Labor & Indus.. 72 Wash. App. 522, 525, 864 P.2d 996 (1994).

Absent an affirmative showing of error, the trial court's judgment is presumed to

be correct. Wade. 138 Wash. 2d at 464.

       Giir has not provided any record pertaining to the trial court's decision to

impose a standard range sentence. With no record from which to review Giir's
claim of error, we must presume that the trial court did not err by imposing a
standard range sentence. We therefore affirm Giir's standard range sentence.
No. 69393-0-1/7



      Affirmed.




We concur: